      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 1 of 17



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------X
 FRAMEWORK MI, INC.,

                   Plaintiff,                   MEMORANDUM AND ORDER
              - against –                         20 Civ. 907 (NRB)

 CVS HEALTH CORPORATION; CVS
 PHARMACY, INC.; CAREMARK RX,
 LLC; and PROCARE PHARMACY, LLC
 D/B/A ENCOMPASS RX,

                   Defendants.

 ------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      Plaintiff    Framework    MI,   Inc.    (“Framework”)     brought   suit

against defendants CVS Health Corporation (“CVS Health”), CVS

Pharmacy, Inc. (“CVS Pharmacy”), Caremark RX, LLC (“Caremark”),

and   ProCare     Pharmacy,    LLC    d/b/a    Encompass   RX    (“ProCare”)

(collectively, “CVS”) asserting claims of breach of contract,

breach of the implied covenant of good faith and fair dealing,

misappropriation of trade secrets, copyright infringement, and

unjust enrichment arising from the alleged improper accessing and

copying of Framework’s proprietary software products.             Before the

Court is CVS’s motion to dismiss Framework’s non-copyright state

law claims.     For the following reasons, CVS’s motion to dismiss is

granted.
        Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 2 of 17



                                       BACKGROUND

        1. Factual Allegations

        Framework is a healthcare consulting and technology company

based in Ohio.           First Amended Complaint, ECF No. 31 (“FAC”) ¶ 2.

The company is the owner of United States Copyright Registration

No. TXU 002175958 for Cleo Suite© (the “Copyrighted Work”).                         Id.

¶ 28.         The Copyrighted Work includes source code for digital

interfaces that allow pharmacies to manage “patient information,

new     patient      onboarding,       prior      authorization,      and      patient

assistance programs.”           Id. ¶ 33.      Framework licenses its products

to pharmacies and can customize software systems for its clients

to meet their individualized needs.                Id.

         In    August     of   2015,      Framework      and   Encompass    RX,     LLC

(“Encompass”), a specialty pharmacy based in Georgia (Id. ¶ 21),

entered       into   a    contract   (the    “Framework-Encompass          Contract”)

whereby Framework agreed to provide its services to Encompass,

including the licensing of its Copyrighted Work.                     Id. ¶ 45.     The

Framework-Encompass            Contract     provides      that     Encompass      “will

maintain in strict confidence any and all proprietary information

. . . trade secrets . . . products or services . . . software,

source        code   or    documentation         for   software”     designated      as

“Confidential Information” by Framework.                 Id. ¶ 46.    “Confidential

Information” includes the Copyrighted Work.                    Id. ¶ 47.

        In May of 2018, while Encompass was still under contract with


                                           -2-
        Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 3 of 17



Framework, CVS Health, a Delaware company which operates CVS

pharmacy locations around the country, purchased Encompass through

its subsidiary, ProCare.          Id. ¶ 50.        Around the time of the

acquisition, Framework entered into discussions with CVS,1 which

was interested in procuring Framework’s services, including use of

the Copyrighted Work.         Id. ¶¶ 51-52.        In connection with these

discussions,      Framework    and     CVS    entered   into    a    Mutual     Non-

Disclosure Agreement (the “Framework-CVS NDA”),2 which required,

inter     alia,   that    “each   party      maintain   as     confidential     any

information that was shared or disclosed to the other” in the

course of the parties’ discussions.            Id. ¶ 55.

        During these negotiations, Framework continued to provide its

services to Encompass.        Id. ¶ 58.       According to the FAC, despite

representations and assurances from CVS that the parties were close

to reaching a deal on a software services contract, over time, it

became apparent to Framework that CVS was dragging out negotiations

“in order to buy time so that it could gain access to Framework’s

confidential      and    proprietary    information.”          Id.   ¶¶   57,   59.

Framework     thereafter      ended       negotiations       and     subsequently

discovered that in the midst of their discussions, CVS “improperly



1     The FAC speaks of these negotiations as taking place between Framework
and the CVS entities generally, but also specifically refers to discussions
including employees of CVS Health and with CVS Pharmacy.
2     A copy of the Framework-CVS NDA is provided by CVS, see Declaration of
Michael Dixon, ECF No. 45 (“Dixon Decl.”), Ex. B, and shows the contract as
being between Framework and CVS Pharmacy and its affiliates, including Caremark.


                                        -3-
        Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 4 of 17



accessed Framework’s confidential, proprietary products [and] also

improperly copied [the Copyrighted Work], including some of the

most unique components of the product including (1) Framework’s

proprietary code for export from the pharmacy management software

to Framework’s server; and (2) the code for export/connectivity

with onsite FedEx.”         Id. ¶ 61.   CVS allegedly has begun using the

software in connection with pharmacies in its network.                  Id. ¶ 64.

        2. Procedural History

        Framework   filed    its   original      complaint    against    CVS   and

Encompass on February 3, 2020.                ECF No. 1.3     In response to a

letter filed on April 20, 2020 (ECF No. 24) wherein defendants

proposed to make a motion for a more definitive statement or, in

the alternative, to dismiss the complaint in its entirety, the

Court    held   a   teleconference      on    April   23,    2020,   after   which

Framework agreed to amend its complaint.              The FAC was filed on May

27, 2020, and CVS filed an additional letter proposing to make a

motion to dismiss, this time as to the non-copyright state law

claims.     ECF No. 34.       The Court held a second teleconference on

July 6, 2020, after which we granted CVS leave to file its motion.

CVS filed its motion on September 4, 2020, and at the request of

counsel, the Court heard oral argument on the motion on May 13,

2021.


3     Framework later voluntarily dismissed Encompass from the action.       See
ECF No. 40.


                                        -4-
        Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 5 of 17



                                         DISCUSSION

        1. Legal Standard

        To   survive    a    motion      to   dismiss    under      Rule   12(b)(6),    a

complaint must plead “enough facts to state a claim to relief that

is plausible on its face.”                Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).             “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference         that    the     defendant    is    liable     for   the

misconduct alleged.”             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In determining whether a claim has facial plausibility, “we accept

as true all factual statements alleged in the complaint and draw

all reasonable inferences in favor of the non-moving party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). However, that tenet “is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678.

        2. Copyright Preemption

        CVS’s principal argument for the dismissal of Framework’s

state    law   claims       is    that    these     claims   are    preempted    by   the

Copyright Act.         Congress expressly designed a statutory framework

of federal copyright preemption in section 301 of the Copyright

Act.    See 17 U.S.C. § 301.             “The Copyright Act exclusively governs

a claim when: (1) the particular work to which the claim is being

applied falls within the type of works protected by the Copyright

Act under 17 U.S.C. §§ 102 and 103, and (2) the claim seeks to


                                              -5-
         Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 6 of 17



vindicate legal or equitable rights that are equivalent to one of

the bundle of exclusive rights already protected by copyright law

under 17 U.S.C. § 106.”         Briarpatch Ltd., L.P v. Phoenix Pictures,

Inc., 373 F.3d 296, 305 (2d Cir. 2004).               “The first prong of this

test is called the ‘subject matter requirement,’ and the second

prong is called the ‘general scope requirement.’”                   Id. (quoting

Nat’l Basketball Ass’n v. Motorola, Inc., 105 F.3d 841, 848 (2d

Cir. 1997)).

             a. Subject Matter Requirement

      “The subject matter requirement is satisfied if the claim

applies to a work of authorship fixed in a tangible medium of

expression and falling within the ambit of one of the categories

of copyrightable works. . . .          A work need not consist entirely of

copyrightable      material     in    order   to     meet   the   subject    matter

requirement,      but    instead      need    only    fit    into   one     of   the

copyrightable categories in a broad sense.”                 Id.

      Framework’s       state   law    claims      meet     the   subject    matter

requirement.      The FAC asserts that “[t]he Copyrighted Work is an

original source code containing copyrightable subject matter for

which copyright protection exists under the Copyright Act.”                      FAC

¶ 96.4    Moreover, each of the non-copyright claims has as its basis




4     See also Universal Instruments Corp. v. Micro Sys. Eng’g, Inc., 924 F.3d
32, 44 (2d Cir. 2019) (“Source code, the human-readable literal elements of
software, is copyrightable.”).


                                        -6-
      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 7 of 17



the improper accessing and copying of the Copyrighted Work.                 See

FAC ¶ 65 (asserting as the basis for breach of contract that “CVS’s

conduct in improperly accessing and improperly copying Framework’s

Copyrighted Work violated the (1) Framework-Encompass Contract;

[and] (2) the Framework-CVS NDA”); id. ¶ 86 (asserting as the basis

for breach of the implied covenant of good faith and fair dealing

that defendants “persuaded Framework into granting [CVS] access to

Framework’s products so that [it] could utilize the access . . .

for [its] own benefit”); id. ¶¶ 91-92 (asserting as the basis for

misappropriation of trade secrets that defendant’s “servers are

hosting numerous copies of Framework’s pharmacy and management

software and code,” and that defendants “improperly accessed,

discovered, and copied Framework’s trade secrets, including but

not limited to Framework’s unique, proprietary code for (1) export

from the pharmacy management software to Framework’s server; and

(2) the code for export/connectivity with onsite FedEx”); id. ¶ 109

(asserting as the basis for unjust enrichment that defendants

“improperly   derived   a    benefit     from   [Framework]    by    utilizing

[Framework’s] unique and proprietary software products for its own

benefit”).

     Framework   argues     that   the   subject   matter     of    its   claims

“consists of materials comprised of both copyrighted materials and

non-copyrightable materials,” and therefore preemption may not

apply.   ECF No. 47 at 6.      This argument is directly contrary to


                                    -7-
       Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 8 of 17



the Second Circuit’s holding in Briarpatch that the works “need

not consist entirely of copyrightable material in order to meet

the subject matter requirement, but instead need only fit into one

of the copyrightable categories in a broad sense.”            373 F.3d at

305.    In any event, Framework fails to articulate how any of its

state law claims stand on their own, separate and apart from

reliance on its copyright.

            b. General Scope Requirement

       “The general scope requirement [for Copyright Act preemption]

is satisfied only when the state-created right may be abridged by

an act that would, by itself, infringe one of the exclusive rights

provided by federal copyright law.        In other words, the state law

claim must involve acts of reproduction, adaptation, performance,

distribution or display.”        Briarpatch, 373 F.3d at 305 (citing

Computer Assocs. Int'l, Inc. v. Altai, Inc., 982 F.2d 693, 716 (2d

Cir. 1992)).     “[T]he state law claim must not include any extra

elements that make it qualitatively different from a copyright

infringement claim.     Id. (citing Nat'l Basketball Ass'n, 105 F.3d

at 851).   To determine whether a claim is qualitatively different,

we look at “what [the] plaintiff seeks to protect, the theories in

which the matter is thought to be protected and the rights sought

to be enforced.”      Computer Assocs., 982 F.2d at 716 (internal

quotations omitted).     However, courts “take a restrictive view of

what extra elements transform an otherwise equivalent claim into


                                    -8-
      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 9 of 17



one that is qualitatively different from a copyright infringement

claim.”   Briarpatch, 373 F.3d at 306.              While awareness or intent,

for   example,    are    not     elements    that      make    state    law     claims

qualitatively       different,      “claims      based        upon     breaches       of

confidential relationships” satisfy the extra element test and are

not preempted.      Computer Assocs., 982 F.2d at 717.

      With these legal principles in mind, we address each state

law claim in turn.

                  i. Breach of Contract Claim

      Framework claims that CVS breached the Framework-Encompass

Contract and the Framework-CVS NDA, and that these breaches “raise

cognizable   legal      claims    distinct      from    Framework’s         copyright

infringement claim.”       ECF No. 47 at 9.          This is so, according to

Framework, because the claim involves the unauthorized disclosure

of the Copyrighted Work as opposed to CVS’s unauthorized use.                        The

Second Circuit has indeed held that “where the use of copyrighted

expression   is     simultaneously        the    violation       of     a     duty    of

confidentiality      established     by     state   law,      that    extra    element

renders the state right qualitatively distinct from the federal

right,    thereby     foreclosing     preemption         under       section     301.”

Computer Assocs., 982 F.2d at 719.               However, it is fundamental

that “to state a valid claim for a breach of contract, a plaintiff

must state when and how the defendant breached the specific

contractual promise.” Novio v. New York Acad. of Art, 317 F. Supp.


                                       -9-
        Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 10 of 17



3d 803, 813 (S.D.N.Y. 2018).

        Here,    Framework       has       failed   to   allege    at   any    level    of

specificity any breach of CVS’s duty of non-disclosure.                         The FAC

merely alleges that the Framework-Encompass Contract imposed a

duty    on    Encompass     not       to    disclose     the   Copyrighted     Work    and

associated proprietary information to third parties.                            It then

alleges that, after Encompass was acquired by CVS, CVS entered

into the Framework-CVS NDA which “required each party to maintain

as confidential any information that was shared or disclosed to

the other.”       FAC ¶ 55.       The FAC is mostly silent on the sequence

of events leading to this lawsuit.                   It only maintains that after

Framework ended negotiations with CVS, it “learned that [CVS] had

improperly gained access to numerous confidential aspects and

components of Framework’s unique proprietary products,” and then

“improperly copied” the Copyrighted Work.                      Id. ¶¶ 60-61.

        An examination of this sweeping allegation reveals its lack

of substance.        Starting with Encompass, the FAC fails to plead

that the company disclosed confidential information to any third

party    in     violation    of    the       Framework-Encompass        Contract.       If

Framework’s       theory    is    that       Encompass    breached      the   Framework-

Encompass Contract by sharing the Copyrighted Work with CVS – and,

notably, this is never expressly stated – it would fail since CVS

would have access to the Copyrighted Work after it acquired

Encompass.         See     id.    ¶    46     (quoting     the    Framework-Encompass


                                             -10-
        Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 11 of 17



Contract’s non-disclosure provision which applied to “Recipient”

(presumably,     Encompass),       and    its   “affiliates”).   5   Moreover,

Encompass itself was dismissed from the action by Framework,

vitiating whatever claims Framework may have at one time thought

it had against it.          See ECF No. 40.     The Framework-CVS NDA appears

even less availing to support Framework’s theory, as there are no

allegations that the Copyrighted Work was disclosed to anyone

outside of CVS’s affiliates.

     Framework’s brief in opposition to CVS’s motion only confirms

the infirmities of the FAC. Framework merely repeats the existence

of the non-disclosure obligations set forth in the two contracts

while     failing      to     explain    how    Defendants   breached     those

obligations.     Indeed, at oral argument on CVS’s motion, the Court

asked counsel for Framework to name the third party to whom CVS

had allegedly disclosed the Copyrighted Work, and counsel could

not do so, curiously arguing instead that “[i]f you plead in the

complaint that there is a non-disclosure agreement in place and

that [the] non-disclosure agreement was violated or breached, you

have pled that they shared it with a third party.”               Oral Argument

Tr. 14-15.       This response of course does not satisfy Iqbal’s

requirement     that    plaintiff       plead   facts   beyond   “[t]hreadbare


5     In this regard, at oral argument, counsel confirmed that the CVS-
Framework agreement remained in effect after CVS’s acquisition of Encompass
and that CVS paid an additional sum to have the agreement remain in effect
while negotiations between CVS and Framework were ongoing. Oral Argument Tr.
(May 13, 2021) 11:21-25, 12:1-7, 21:21-25, 22:1-4.


                                         -11-
       Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 12 of 17



recitals of the elements of a cause of action.”               Iqbal, 556 U.S.

at 678.6

       Because Framework has failed to plead a claim for breach of

contract under a theory that CVS disclosed the Copyrighted Work to

third parties, all we are left with is Framework’s statement that

“CVS’s conduct in improperly accessing and improperly copying

Framework’s Copyrighted Work violated the (1) Framework-Encompass

Contract; [and] (2) the Framework-CVS NDA.”                FAC ¶ 65.   Even if

CVS’s alleged conduct of copying the Copyrighted Work did violate

these contracts, this is precisely the type of conduct that is

qualitatively     indistinct    from    copyright     infringement     and    is

preempted    by   section   301.       See   Alpha   Media    Works,   Inc.   v.

Perception Rsch. Servs., Inc., No. 09 Civ. 9563, 2012 WL 406914,

at *2 (S.D.N.Y. Feb. 9, 2012) (holding that breach of contract

claim was preempted where plaintiff “allege[d] that Defendant

breached the Non–Disclosure Agreement and [Licensing] Agreement

when   it   ‘adapt[ed],     alter[ed],       modif[ied],     translate[d],    or

create[d] derivative works of [plaintiff’s] software.’”).

       Framework has therefore failed to state a viable claim for

breach of contract, which would in any event have been preempted

by the Copyright Act.


6     At oral argument, Framework’s counsel cited “concerns” that CVS had
disclosed information to Framework’s competitor, Asembia, but when asked by
the Court if Framework had any actual basis for these concerns, counsel
conceded that Framework could not make “specific allegations as to Asembia.”
Oral Argument Tr. 12:12-14:14.


                                    -12-
      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 13 of 17



                   ii.   Breach of the Implied Covenant of Good Faith
                         and Fair Dealing

      For similar reasons, Framework’s claim for breach of the

implied covenant of good faith and fair dealing must also be

dismissed.     The covenant, which is implicit in every contract,

includes a promise that “neither party to a contract shall do

anything that has the effect of destroying or injuring the right

of the other party to receive the fruits of the contract, or to

violate      the   party's     presumed      intentions      or    reasonable

expectations.”      Spinelli v. Nat'l Football League, 903 F.3d 185,

205 (2d Cir. 2018) (internal quotations omitted).

      Framework’s     theory    appears     to   be   that    in   prolonging

negotiations with Framework and representing that the two sides

were close to agreeing to a deal, CVS “lull[ed] Framework into a

false sense of security entirely for the bad faith purpose of

gaining unfettered access . . . to Framework’s products so they

could unfairly derive a benefit from Framework and its products.”

FAC ¶ 85.7     However, the unfair benefit alleged here is that CVS



7     Framework attempts to reframe its theory in its brief in opposition to
allege that CVS engaged in negotiations “to obtain information that it would
not otherwise be permitted access and subsequently disclosed and shared that
information throughout its organization in a manner that constituted bad faith.”
ECF No. 47 at 11. As discussed above, however, Framework has failed to support
its theory that CVS improperly disclosed the Copyrighted Work.       Regardless,
were it able to support its breach of contract claim under its disclosure
theory, its breach of the implied covenant of good faith and fair dealing would
be dismissed for redundancy. See Cruz v. FXDirectDealer, LLC, 720 F.3d 115,
125 (2d Cir. 2013) (“[W]hen a complaint alleges both a breach of contract and
a breach of the implied covenant of good faith and fair dealing based on the
same facts, the latter claim should be dismissed as redundant.”).


                                     -13-
      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 14 of 17



was able to reproduce the Copyrighted Work for its own purposes –

the same harm covered by a claim of copyright infringement.                The

fact that CVS may have acted in bad faith during negotiations does

not   change    the    fact   that   Framework’s    claim   is   qualitatively

indistinct from copyright infringement.               See Shepard v. Eur.

Pressphoto Agency, 291 F. Supp. 3d 465, 471 (S.D.N.Y. 2017)

(“Awareness or intent . . . are not extra elements that make a

state law claim qualitatively different.”).

      Framework’s claim for breach of the implied covenant of good

faith and fair dealing must therefore be dismissed.

                   iii. Misappropriation of Trade Secrets

      Framework’s misappropriation of trade secrets claim suffers

the same fate.         The FAC claims that CVS “improperly accessed,

discovered, and copied Framework’s trade secrets, including but

not limited to Framework’s unique, proprietary code for (1) export

from the pharmacy management software to Framework’s server; and

(2) the code for export/connectivity with onsite FedEx.” FAC ¶ 92.

The claim then is indistinguishable from Framework’s allegations

that CVS infringed the Copyrighted Work.            Framework again attempts

to argue that its misappropriation claim may survive because it is

based on CVS’s breach of confidentiality, but as discussed above,

Framework      fails   to     adequately   allege   such    a    breach.   See

Tysellcrouse, Inc. v. Sway Mgmt., LLC, No. 15 Civ. 3832, 2016 WL

5923423, at *5 (N.D. Cal. Oct. 11, 2016) (holding misappropriation


                                      -14-
       Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 15 of 17



of trade secret claim preempted because “there are no allegations

that [defendant] disclosed any such ‘secret’ to any third party[;

r]ather, the gravamen of the claim is that [defendant] copied and

used the software for its own purposes — which is the very essence

of the copyright claim”); Computer Generated Sols. Inc. v. Koral,

No. 97 Civ. 6298, 1998 WL 1085945, at *6 (S.D.N.Y. Dec. 9, 1998)

(“Plaintiff's misappropriation of trade secrets claim fares no

better because it is based solely on the misappropriation of what

plaintiff claims is protected expression.”).

       Additionally, CVS contends – and the Court concurs – that the

FAC fails to allege with any specificity what trade secrets CVS

purportedly misappropriated, only raising vague generalities of

“procedures, processes, systems, methods of operation, concepts,

principles, and discoveries” contained in the Copyrighted Work.

See Elsevier Inc. v. Doctor Evidence, LLC, No. 17 Civ. 5540, 2018

WL 557906, at *6 (S.D.N.Y. Jan. 23, 2018) (emphases, citations and

internal quotations omitted) (“Alleging the existence of general

categories of confidential information, without providing any

details to generally define the trade secrets at issue, does not

give    rise   to   a   plausible   allegation    of   a   trade   secret’s

existence.”).       In fact, when Framework does attempt to define

misappropriated trade secrets, it merely points to literal aspects

of the Copyrighted Work.      See FAC ¶ 90.

       At oral argument, the Court gave Framework an opportunity to


                                    -15-
      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 16 of 17



describe the supposedly non-copyrightable secrets that CVS had

allegedly misappropriated, but Framework again merely pointed to

literal     aspects    of     its       code    –     in    particular,     how    the   code

“interacts”     with    FedEx       to     provide          Framework   with      heightened

oversight over FedEx shipments.                  Oral Argument Tr. 6-9.            Further,

even if the Copyrighted Work contained non-copyrightable elements

such as ideas and processes, this alone would not save Framework’s

claim from dismissal.             The Second Circuit in Computer Assocs. – a

case on which Framework heavily relies – found that “[t]he district

court correctly stated that a state law claim based solely upon

[defendant]’s ‘use’, by copying, of [the copyrighted work]’s non-

literal elements could not satisfy the governing ‘extra element’

test, and would be preempted by section 301.”                        982 F.2d at 719.

      Framework’s       misappropriation               of    trade   secrets       claim    is

therefore preempted.8

                  iv.       Unjust Enrichment

      Lastly, Framework’s unjust enrichment claim is preempted.

The   FAC   claims     that       CVS     “improperly         derived   a   benefit      from

[Framework] by utilizing [Framework]’s unique and proprietary

software     products       for     its    own      benefit     without     [Framework]’s

consent and/or without compensating Framework for such use.”                               FAC




8     We need not address CVS’s alternative argument that the misappropriation
claim fails because such a claim is not cognizable under the state law governing
the parties’ dispute.


                                               -16-
      Case 1:20-cv-00907-NRB Document 54 Filed 06/11/21 Page 17 of 17



¶ 109. Once again, the claim is indistinguishable from Framework’s

claim of copyright infringement, and courts routinely hold that

the additional element of unjust enrichment, while “not required

for copyright infringement,” does not go “far enough to make the

unjust enrichment claim qualitatively different from a copyright

infringement claim.”       Briarpatch, 373 F.3d at 306.          Framework’s

argument that the claim is not preempted because it involves CVS’s

enrichment related to information and materials that are expressly

exempted from copyright protection is unavailing for the reasons

stated above.9

                                 CONCLUSION

      For the foregoing reasons, CVS’s motion to dismiss the state

law claims is GRANTED. The Clerk of Court is respectfully directed

to terminate the motion pending at ECF No. 43.

            SO ORDERED.

Dated:      New York, New York
            June 11, 2021


                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE

9     Finally, the Court rejects Framework’s contention that we should deny
CVS’s motion to dismiss as “premature” and allow discovery on the state law
claims to proceed. “Motions to dismiss are routinely filed before the plaintiff
has access to discovery. However, it is still incumbent on Plaintiff to allege
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Wellton Int'l Express v. Bank of China (Hong Kong),
No. 19 Civ. 6834, 2020 WL 1659889, at *4 n. 4 (S.D.N.Y. Apr. 3, 2020) (internal
quotations omitted). Framework fails to identify how additional discovery could
cure the deficiencies in the FAC, which, after all, primarily arise from its
inability to explain how CVS breached its obligations under agreements with
Framework, separate and apart from CVS’s infringement of Framework’s copyright.


                                     -17-
